Citation Nr: 0719908	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1971 to October 
1987.

In pertinent part of a March 1992 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denied a claim for service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran and his representative were notified of the decision, 
but did not appeal.  Thus, that decision became final.

This appeal arises from a November 2001 RO rating decision 
that determined, in pertinent part, that no new and material 
evidence had been resubmitted to reopen the claim.  The RO 
subsequently issued a statement of the case and supplemental 
statements of the case that continued to find no new and 
material evidence.  The Board of Veterans' Appeals (Board) 
will first address the new and material evidence and then 
address the claim on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).

The appealed November 2001 rating decision also denied other 
claims, however, one claim has since been granted and in the 
veteran's VA Form 9, Substantive Appeal, he appealed only for 
service connection for PTSD.  Thus, PTSD is the only issue 
before the Board.  


FINDINGS OF FACT

1.  By rating decision issued in March 1992, the RO denied 
service connection PTSD and properly notified the veteran of 
the determination and he did not appeal; the March 1992 
decision became final.

2.  Evidence received at the RO subsequent to the March 1992 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran is not a combat veteran.  

4.  VA medical evidence links a verified non-combat stressor 
with a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The March 1992 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160, 20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for PTSD and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the outcome is favorable to the veteran, it appears 
that VA's duty to assist the veteran in developing this claim 
has been satisfied and that VA's duty to provide notice 
concerning what evidence VA intends to obtain and what 
evidence the veteran must submit has also been satisfied.  
38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2006).

Moreover, VA provided an additional notice letter in March 
2006 which informed the veteran of the five elements of a 
service connection claim, as set forth by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, no unfair 
prejudice will result from the Board's handling of the 
service connection claim at this time.  



New and Material Evidence

As noted in the introduction, service connection for PTSD was 
previously denied in an RO rating decision that became final 
absent further timely appeal.  Pursuant to 38 U.S.C. 
§ 7105(c), when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156, 3.160, 
20.1103; see also VAOPGCPREC 38-97.

The requirements of new and material evidence set forth at 
38 C.F.R. § 3.156 were revised in 2001.  Because the veteran 
submitted his claim to reopen in 2000, the prior version of 
§ 3.156 may be used, as it contains, perhaps, a more lenient 
standard for review of new and material evidence.  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to evidence that may 
be either new or material, at the reopening stage of the 
claim the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the March 1992 
RO rating decision consists of service medical records 
(SMRs), a DD Form 214, VA examination reports and outpatient 
treatment reports, a private medical report, and claims and 
statements of the veteran.  Some of these are briefly 
discussed below.

The SMRs reflect no treatment relevant to the PTSD claim.  
The veteran's DD-214 reflects service in Korea at various 
times, including 1985.  The form does not reflect service in 
Vietnam nor does it reflect that the veteran received a 
military decoration that conclusively establishes 
participation in combat.  

In October 1991, the veteran requested that a claim for a 
mental illness be reopened, although documents in the claims 
file, including his original claim, filed in October 1987, 
and rating decision that follows contain no mention of a 
previous claim for a mental disorder.  

VA outpatient treatment reports dated in 1991 reflect PTSD 
treatment.  The veteran was hospitalized by VA during July 
and August 1991 for PTSD.  A February 1992 VA psychiatric 
examination report contains no psychiatric diagnosis, but 
does conclude that the veteran does not have PTSD, although 
it also indicates that the veteran took Thorazine(r) for PTSD 
or other mental disorder.  The reported stressors, according 
to the examination report, "included nightmares of Vietnam 
experiences."  No other stressor is specifically mentioned.  
The claims file also reflects that VA referred the veteran 
for a private psychological evaluation.  

According to a February 1992 referral psychological 
evaluation, the claimed stressors included handling corpses 
during flights between Korea and Vietnam in 1971 together 
with sights and smells that still nauseated the veteran when 
he thought about them.  Another stressor was his own 
"mistreatment" that he experienced while in the Army.  The 
final stressor was an incident that involved punishment that 
he received by the Army for assaulting a Korean soldier.  The 
upshot of the psychological evaluation was that the veteran 
did not meet PTSD diagnostic criteria because his reported 
stressors, although troublesome, were not significantly life-
threatening.  The clinical psychologist offered an Axis I 
diagnosis of "V71.09" (which means "no diagnosis") and 
noted that this diagnosis was made under DSM III-R criteria.  
See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (3rd ed. rev. 1987) 
(DSM-III-R).

In March 1992, the RO denied service connection for PTSD 
based on no substantiated diagnosis of PTSD.  

The Board must next review the evidence submitted since the 
March 1992 decision to determine whether any of it is new and 
material evidence, that is, whether it results in a more 
complete record for evaluating the service connection claim.

The evidence submitted since March 1992 includes a December 
2001 VA report of psychological assessment and evaluation.  
This in-depth report contains a diagnosis of PTSD related to 
an altercation with a Korean soldier.  

To the extent that VA had earlier denied the claim because 
PTSD had not been substantiated, this new evidence is, 
without doubt, sufficiently new and material to reopen the 
claim.  This new medical evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant and, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Secretary must 
therefore reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; Manio, supra.

Service Connection

Where the RO has denied reopening the claim, and the Board 
finds that new and material evidence sufficient to reopen the 
claim has been submitted, then the Board must consider 
whether the veteran has been given an opportunity to present 
argument and/or additional evidence on this matter, and 
whether adjudication will violate the prejudice safeguard set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, because the outcome is favorable to the veteran, no 
unfair prejudice will result from the Board's handling of the 
matter.  

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Cohen Court noted that on November 7, 1996, VA revised 
38 C.F.R. §§ 4.125, 4.126, and adopted § 4.130 making DSM-IV 
the standard.  Id, at 139; see American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. rev. 1994) (DSM-IV).  The Court stressed 
that where a diagnosis of PTSD has been made, the Board must 
presume the sufficiency of the claimed stressor and the PTSD 
diagnosis itself is presumed to be in conformance with DSM-IV 
standards.  Id, at 140.  Finally, the Court explained that 
DSM-IV differs substantially from DSM-III or DSM-III-R in 
that the sufficiency of the stressor is more lenient.  Id, at 
141.  

A VA psychiatric evaluation dated in December 2001 (using 
DSM-IV standards) contains a diagnosis of PTSD.  
Contemporaneous VA outpatient treatment reports also note 
PTSD.  The stressors on which the diagnosis is based are 
claimed contact with deceased soldiers in Vietnam in 1972 and 
an altercation with a Korean soldier in Korea in 1985.  While 
the veteran has mentioned other stressors at various times, 
the PTSD diagnosis is based only on those two stressors.  

In addition, the report of private clinical evaluation 
conducted in October 2003, using DSM-IV standards, contains a 
diagnosis of PTSD.  The stressors on which the diagnosis is 
based are claimed contact with deceased soldiers in Vietnam 
in 1972 and the stresses of service in Korea, including 
handling dangerous materials. 

The veteran has not supplied independent corroboration of 
handling bodies in Vietnam nor have efforts to corroborate 
these details been successful.  However, he has submitted 
sufficient independent evidence of his altercation with a 
Korean soldier.  He submitted an official record of his 
punishment for having assaulted the soldier.  This is 
satisfactory proof of personal involvement in this non-combat 
stressor.  While the veteran has not provided specific 
support for his testimony about the consequences of that 
altercation, such as conflict with his supervisors about the 
circumstances of the incident, threats against family 
members, and the like, the personnel records received from 
the service department make it clear that the conflict 
engendered by this incident resulted in the termination of 
the veteran's military career.  

Thus, regardless of whether another stressor may be yet be 
verifiable through other records, there is sufficient 
evidence to grant the claim.  The veteran has also testified 
before the undersigned Acting Veterans Law Judge and before 
an RO hearing office as to the claimed stressful event.  

After consideration of all the evidence of record, including 
the testimony, because a confirmed diagnosis of PTSD based on 
a verified non-combat stressor has been offered by a VA 
examiner, the Board must grant the claim.  


ORDER

Service connection for PTSD is granted.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


